DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. Applicant alleges that Shiino does not teach or suggest a gap exist between an entirety of the sensor magnet and an entirety of the magnet sensor in an axial direction of the shaft, however said argument was found unpersuasive. Shiino discloses an arrangement of Fig. 6 (in another embodiment), where a gap exist between an entirety of the sensor magnet (16) and an entirety of the magnet sensor (14) in an axial direction of the shaft. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiino (US Pub. No. 2017/0349211 cited previously).
Regarding claims 1-3 and 6, Shiino teaches a rotational position detecting device, comprising:
a sensor magnet (16) configured to generate a magnetic flux; 
a holder (15), which configured to hold the sensor magnet, and has a pressure-contact portion (150) to be fixed to a shaft of a motor (110);
a magnetic sensor (14) configured to detect the magnetic flux generated by the sensor magnet, the magnetic sensor being directly or indirectly fixed to the motor, and being arranged such that a gap exists between an entirety of the sensor magnet and an entirety of the magnetic sensor in an axial direction of the shaft (Fig. 6);
the shaft having an abutment portion configured to receive a distal end portion of the press-contact portion such that an entire distal end face of the holder contacts the abutment portion of the shaft (Fig. 6, para. 80);
wherein the abutment portion comprises a step portion formed by a diameter difference of the shaft (Fig. 6) [claim 2];
wherein the abutment portion comprises an annular spacer (150) fixed to an outer periphery of the shaft [claim 3];
wherein the sensor magnet comprises an annular sensor magnet (16) arranged in an outer peripheral direction of the shaft when being installed on a side of a boss mounted to the shaft (Fig. 8) [claim 6].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiino in view of Taniguchi (US Patent No. 9,360,295).
Regarding claim 4, Shiino teaches all the claimed limitations except for the abutment portion comprises a bearing provided so that the shaft is rotationally supported by a controller connected to the motor. Taniguchi teaches a rotational detecting device comprises a shaft having an abutment portion includes a bearing provided so that the shaft is rotationally supported by a controller connected to the motor (the distal end of the shaft 120 is supported by the bearing 101). Therefore, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a bearing within an abutment portion of the shaft in order to provide rotational support for the shaft.
Regarding claims 8 and 10, Shiino teaches all the claimed limitations except for the holder is made of a non-magnetic material and the holder is integrated to the sensor magnet by insert molding [claim 10]. Taniguchi teaches a rotational position detecting device comprises a holder made of a non-magnetic material (col. 4, ll. 1-2), and wherein the holder is integrated to the sensor magnet by insert molding (col. 7, ll. 47-55) [claim 10].
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate an integrated non-magnetic holder within said rotation position detecting device in order to minimize the magnetic flux interference. 
.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiino (cited above) in view Nakano et al. (US Pub. No. 2014/0021003).
Regarding claim 5, Shiino teaches all the claimed limitations except for the shaft includes: a large diameter shaft made of a magnetic material; and a small-diameter shaft made of a non-magnetic material and the small-diameter shaft being fitted into the large-diameter shaft to form the step portion.
Nakano teaches a rotational detecting device having a shaft comprises (12) a large diameter shaft made of a magnetic material; and a small-diameter shaft (11) made of a non-magnetic material and the small-diameter shaft being fitted into the large-diameter shaft to form the step portion (para. 28).
Therefore, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a shaft as taught by Nakano for said shaft in order to effectively reduce the manufacturing cost of said shaft (Nakano’s para. 28).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiino in view of Hieda et al. (US Pub. No. 2016/0352190).
. 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852